Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the preliminary amendment filed 01/22/2021.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 15 is/are rejected under 35 U.S.C. 102(a) as being anticipated by U.S. Patent Number 4,577,637 (Mueller, Jr.)
Regarding claims 1-5, 15 Mueller, Jr.,  discloses as shown in Figure 1, atubular element for medical use comprising: a main body (main body of catheter 10, see Figure 1) extending along a main axis of extension (X); a pointed end designed to facilitate the insertion of the subcutaneous element in a body, preferably inside a cardiovascular conduit; a marker (one of plugs 26, 28 see col. 2, lines 33-45) applied at least at an angular portion of the side wall of the tubular element which extends from the pointed end to at least a portion of the main body, wherein the marker is applied at an angular portion of the side wall of the tubular element of the entire main body, wherein the marker (4) is at least partly incorporated in the side wall, wherein the marker (4) comprises a radio-opaque agent, : a first marker (one of plugs 26, 28 see col. 2, lines 33-45) applied at the pointed end (another one of plugs 26, 28 see col. 2, lines 33-45); a second marker (4) applied at the main body (2), a percutaneous extraction cannula configured for the total or partial extraction of medical devices implanted below the skin or in organic cavities, for example in heart chambers, comprising a tubular element according to claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or +
Claims 1, 4-8, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,517,523 (Kaneko et al.) in view of U.S. Patent Number 4,577,637 (Mueller, Jr.)
Regarding claims 1-3, 6-8, 14 Kaneko et al. discloses as shown in Figures 1a-1c,  a tubular element for medical use having: a main body (needle main body 1, see col. 4, lines 17-27) extending along a main axis of extension (central longitudinal axis of main body); a pointed end (edge potion 5, see col. 4, lines 17-27) capable of facilitating insertion of the subcutaneous element in a body, preferably inside a cardiovascular conduit, a distal end having a front edge (portion where third slant surfaces 4, 4 extend, see col.4 , lines 17-27) inclined relative to the main axis of extension in such a way as to form a first operating angle; an intermediate portion (first slanted surfaces 2, see col. 4, lines 17-27) configured to join the distal end to the main body and having a front edge inclined with respect to the main axis of extension  in such a way as to form a second operating angle which is different from said first operating angle, a percutaneous extraction cannula (needle main body 1) capable of entire or partial extraction of medical devices implanted below the skin or in organic cavities, for example in heart cavities, comprising the tubular element. 

Kaneko fails to disclose a marker (5) applied at least at an angular portion of the side wall of the tubular element of the entire main body (2) which extends from the distal end (3) to at least a portion of the main body (2); said marker being applied over its entire length entirely in said tubular element (1), therefore the entire said main body (2), said distal end (3) and said intermediate portion (4) with the marker (5) applied along its entire respective length, in such a way as to make it possible to detect the entire profile of said marker (5), irrespective of the length for which it will be inserted inside the body of the patient. 
Mueller, Jr., from the same field of endeavor teaches a similar element as shown in Figure 1, where the element includes a marker (one of plugs 26, 28 see col. 2, lines 33-45) applied at least at an angular portion of the side wall of the tubular element which extends from the distal end to at least a portion of the main body; said angular portion being the angular amplitiude adapted by the tubular element at the distal end; said marker being applied from a corner portion of the side wall of the tubular element over its entire length entirely in said tubular element, therefore the entire said main body, said distal end (3) and said intermediate portion (4) with the marker (5) applied along its entire respective length, not necessarily covering the entire length of the tubular element, in such a way as to make it possible to detect the entire profile of said marker (5), irrespective of the length for which it will be inserted inside the body of the patient, the maker is at least partially incorporated in the side wall, wherein the marker (5) comprises at least one between: colouring agent, radio-opaque agent, opaque agent, magnetising agent, fluorescent agent, luminescent agent, for the purpose of providing an indication of the tubular element during fluoroscopy. See col. 2, lines 45-62.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate one of plugs 26, 28 disclosed by Mueller, Jr. into the element disclosed by Kaneko such that a marker (5) applied at least at an angular portion of the side wall of the tubular element which extends from the distal end to at least a portion of the main body; said angular portion being the angular amplitiude adapted by the tubular element at the distal end; said marker being applied from a corner portion of the side wall of the tubular element over its entire length entirely in said tubular element, therefore the entire said main body, said distal end (3) and said intermediate portion (4) with the marker (5) applied along its entire respective length, not necessarily covering the entire length of the tubular element, in such a way as to make it possible to detect the entire profile of said marker (5), irrespective of the length for which it will be inserted inside the body of the patient, wherein the marker (5) comprises at least one between: colouring agent, radio-opaque agent, opaque agent, magnetising agent, fluorescent agent, luminescent agent, in order to make the element visible during ultrasound.
Kaneko et al. discloses the second operating angle (10-18 degrees) is between 10.degree. and 30.degree. see col. 4, lines 28-60.
Kaneko fails to disclose the first operating angle is between 40.degree. and 50.degree., preferably said first operating angle (.alpha.) being equal to 45.degree.
Kaneoko discloses the first operating angle is a result effective variable recognized for the purpose of reducing the resistance force at the time of sticking as small as possible. see col. 4, lines 28-60.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the first operating angle between 40-50 degrees because it would only require the discovering an optimum variable of a result effective variable. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Kaneko fails to disclose wherein the distal end (3) has an axial length of between 0.5 mm and 5 mm and wherein the intermediate portion (4) has an axial length of between 2.5 mm and 25 mm. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the distal end and intermediate portion disclosed by Kaneko such that the distal end had an axial length of between 0.5 mm and 5 mm and wherein the intermediate portion (4) has an axial length of between 2.5 mm and 25 mm as a matter of engineering design choice.
Applicant has not disclosed the length of the distal end and intermediate portion provides an advantage, is used for a particular purpose, or solves a stated problem. See paragraphs [0036] and [0040].
  One of ordinary skill in the art, furthermore, would have expected the distal end and intermediate portion Kaneko and the distal end and intermediate portion disclosed by and applicant’s invention, to perform equally well with either the length because both spacing dimensions would perform the same function of defining an opening of a tubular member equally well considering the relative dimensions disclosed.
Regarding claim 5, Kaneko in view of Fields fail to disclose the maker is applied at an angular portion of the side wall of the tubular element of the entire main body.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention modify the marker by increasing its length such that it was applied at an angular portion of the side wall of the tubular element of the entire main body in order to indicate the position of an angular portion of the side wall of the tubular element of the entire main body
	Regarding claim 8, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the element disclosed by Kaneko in view of Fields to include a first marker, a second marker and a third marker because it would only require the duplication of parts and not produce any new and unexpected results. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the element disclosed by Kaneko in view of Fields such that the first marker (5) applied at the distal end (3); the second marker (5) applied at the intermediate portion (4); the third marker (5) applied at the main body (2) because it would only require a rearrangement of parts without changing how it operates. see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claims 9-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,517,523 (Kaneko et al.) in view of U.S. Patent Number 4,577,637 (Mueller, Jr.) as applied to claims 1 and 4 above, and further in view of U.S. Patent Publication Number 2009/0171304 (Cao et al)
Regarding claims 9-12, 14, 15 Kaneko fails to disclose an inner tubular layer (5) designed to define an inner lateral surface of the tubular element and an outer tubular layer (6), fitted around said inner tubular layer (5), designed to define an outer lateral surface of said tubular element, wherein the inner tubular layer (6) and the outer tubular layer (7) are made of different materials, wherein a radial thickness of the inner tubular layer (6) is different from a radial thickness of the outer tubular layer (7), least an intermediate tubular layer interposed between the inner tubular layer (6) and the outer tubular layer (7), wherein the inner tubular layer (6) and/or the outer tubular layer (7) have a radial thickness varying along a main axis of extension (X) of the tubular element.
Cao et al, from the same field of endeavor teaches a similar element as shown in Figure 4, where the elongate tubular element has inner tubular layer (26) and the outer tubular layer (22) are made of different materials, least an intermediate tubular layer (shaft 12, see paragraph [0031]) interposed between the inner tubular layer (26) and the outer tubular layer (22), wherein the inner tubular layer (6) and/or the outer tubular layer (7) have a radial thickness varying along a main axis of extension (X) of the tubular element. See paragraph [0031].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the element disclosed by Field by substituting the materials of the needle main body 1 disclosed by Kaneko for the materials of the inner and outer layer disclosed by Cao because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 16,  Kaneko  fails to disclose wherein said inner tubular layer (6) has a radial thickness of between 0.10 mm and 0.25 mm and said outer tubular layer (7) has a radial thickness of between 0.10 mm and 0.25 mm.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the distal end and intermediate portion disclosed by Kaneko such that inner tubular layer (6) has a radial thickness of between 0.10 mm and 0.25 mm and said outer tubular layer (7) has a radial thickness of between 0.10 mm and 0.25 mm as a matter of engineering design choice.
Applicant has not disclosed the claimd thickness provides an advantage, is used for a particular purpose, or solves a stated problem. See paragraphs [0036] and [0040].
  One of ordinary skill in the art, furthermore, would have expected the layers disclsoed Kaneko and applicant’s invention, to perform equally well with either the length because both spacing dimensions would perform the same function of defining an opening of a tubular member equally well considering the relative dimensions disclosed.
Regarding claim 13 since Mueller, Jr. discloses wherein the marker (26, 28) is interposed between an inner tubular layer (tubular portion generally indicated as A) and the outer tubular layer (tubular portion generally indicated as b) of said tubular element, said inner tubular layer being designed to define an inner side surface of said tubular element  and said outer tubular layer, fitted around said inner tubular layer, being designed to define an outer side surface of said tubular element. See annotated Figure 1 (provided below):

    PNG
    media_image1.png
    263
    479
    media_image1.png
    Greyscale



The Office interprets Kaneko in view of Fields as disclosing wherein the marker (5) is interposed between the inner tubular layer (6) and the outer tubular layer (7) of said tubular element (1), said inner tubular layer (6) being designed to define an inner side surface of said tubular element (1) and said outer tubular layer (7), fitted around said inner tubular layer (6), being designed to define an outer side surface of said tubular element (1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771